J-S70026-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                 Appellee                :
                                         :
         v.                              :
                                         :
ANDRE WILLIAMS,                          :
                                         :
                 Appellant               :    No. 1149 EDA 2014

              Appeal from the PCRA Order Entered March 17, 2014
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1021371-1984

BEFORE: LAZARUS, MUNDY, and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.:FILED DECEMBER 05, 2014

     I join the Majority Memorandum.         I write separately to note that

Appellant filed his PCRA petition on May 18, 2012. The record shows that

the PCRA Intake Unit reviewed it on June 21, 2012.       However, the PCRA

court did not issue a Pa.R.Crim.P. 907 notice until January 27, 2014,

approximately 19 months later. Such a long delay raises serious questions

about whether justice is being served.




* Retired Senior Judge assigned to the Superior Court.